Citation Nr: 0827180	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-14 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for a cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to November 
1969 and from December 1996 to August 1997.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2004 rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In January 2007, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.

The veteran's appeal was previously before the Board in May 
2007, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.


FINDING OF FACT

A chronic disorder of the cervical spine was not present in 
service or manifested within one year following the veteran's 
separation from active duty, and the veteran's current spinal 
disability is not etiologically related to service.  


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of 
arthritis of the cervical spine during such service may not 
be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in April 2004, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

There was a timing deficiency in that the March 2006 letter 
was sent after the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claim is being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the veteran of a meaningful 
opportunity to participate in the adjudication of the claim.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984). 


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a VA examination in May 2002.

The record also reflects that the veteran was afforded the 
opportunity for a VA examination to determine the etiology of 
his cervical spine disability in November 2007.  The veteran 
failed to appear at this examination.  No reason for the 
failure to report was shown, and the veteran made no attempt 
to contact VA to request that his examination be rescheduled.  
The veteran has also not argued that good cause exists for 
his failure to appear at his scheduled VA examination.  

Under the presumption of regularity, the veteran is presumed 
to have received notice of the scheduling of the November 
2007 VA examination.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).  As he has not alleged good cause for his 
failure to appeal, 38 C.F.R. § 3.655 provides that his claim 
for service connection should be decided based on the 
evidence of record.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The veteran contends that his current cervical spine 
disability was incurred as a result of his second period of 
active duty service in Bosnia.  At his January 2007 video 
hearing, he testified that he first noticed the onset of neck 
pain during service, and attributed it to the lifting and 
carrying required by his duties as a mechanic.  

Service treatment records are negative for complaints related 
to a cervical spine disability.  The veteran's separation 
examination in August 1997 shows that his spine was found to 
be normal upon clinical examination.  A chest X-ray taken the 
day after the veteran's separation examination showed a 
calcification of the lower neck was attributed to the 
veteran's nonservice-connected carotid arterial 
atherosclerotic disease.

The post-service medical evidence of record shows that the 
veteran complained of a several month history of worsening 
arm and hand pain in July 2001.  He was diagnosed with 
cervical spondylotic myelopathy with bilateral hand 
dysfunction by MRI in August 2001.  Later that month, he 
underwent a cervical discectomy infusion.  

Upon VA examination in May 2002, the veteran reported a 
history of progressive neck pain for over 20 years.  The 
diagnosis was cervical degenerative disc disease, status post 
anterior cervical discectomy fusion with signs and symptoms 
of post myelopathic change.  The examiner noted that the 
veteran did not provide a history of a specific injury during 
service that caused his condition, but based on the veteran's 
reported 20-year history of progressive weakness, he opined 
that the veteran's disability began during his time in the 
military.  

Outpatient treatment records from the Dorn VA Medical Center 
(VAMC) show that the veteran has undergone treatment for 
chronic back pain with a history of cervical spine fusion.  
In August 2003 the veteran reported that his arthritis 
worsened in Bosnia and in October 2003 he reported a seven to 
eight year history of neck and arm pain.  

The record clearly shows a current diagnosis of cervical 
spondylosis and myelopathy.  In addition, the veteran has 
reported the onset of neck pain during his second period of 
service.  While the service medical records from both his 
periods of active duty do not document any complaints of neck 
pain during service or injuries, the veteran is competent to 
report the occurrence of his symptoms.  

The veteran has also reported a continuity of symptomatology 
since service.  The history he provided at his May 2002 VA 
examination was that he noticed the onset of pain during 
service with a progressive worsening since that time.  

Despite the veteran's reported history of neck pain since 
service, the Board notes that the earliest post-service 
medical evidence of his cervical spine disability is his 
documented complaints of bilateral arm and hand pain in July 
2001, which was subsequently attributed the following month 
to a diagnosis of cervical spondylotic myelopathy.  At that 
time, the veteran reported that he had experienced pain and 
numbness for several months in his right arm.  Furthermore, 
numerous medical records of treatment with the veteran's 
private physician are of record and contain no complaints of 
neck pain.  These records are dated from April 1998, eight 
months after the veteran's discharge from active duty.  The 
Board finds that the absence of clinical documentation of any 
cervical symptoms in the months immediately after the 
veteran's discharge from service to be of significance in 
that it indicates that the diagnosis of cervical spondylotic 
myelopathy was not manifest to a compensable degree during 
the presumptive one-year period following military service.  

Therefore, while the veteran has been diagnosed with 
degenerative changes of the cervical spine, the Board finds 
that there is no objective clinical evidence demonstrating 
that this condition manifested in service or to a compensable 
degree during the presumptive period after service.  
Furthermore, inasmuch as the veteran is competent to report 
in May 2002 that he had chronic cervical symptoms beginning 
20 years earlier (i.e., approximately in 1982), this medical 
history places onset of his cervical symptoms well after his 
first period of active duty (i.e., April 1966 to November 
1969) and approximately 14 years prior to his second period 
of active duty (i.e., December 1996 to August 1997).  Thus, 
the May 2002 statement of the VA examiner that the veteran's 
reported 20-year history of progressive cervical weakness 
indicated that his cervical spine disability began during his 
time in the military cannot be deemed to be factually correct 
because the time of the reported onset of symptoms occurred 
well outside of either period of active duty.  As such, the 
Board finds the May 2002 statement of the VA examiner to be 
of very limited probative value for purposes of establishing 
a nexus between the veteran's cervical spine disability and 
active service.  Furthermore, this opinion did not reflect 
consideration of the service treatment records or other 
evidence in the claims folder.  The failure to consider this 
evidence is significant given the negative service medical 
records and the reports that symptoms were first noted in 
July 2001, almost four years after his separation from his 
second period of active duty service.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. 
App. 229 (1993).  The failure to consider this evidence 
renders the opinion of little probative value.  Boggs v. 
West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. 
App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993) (finding that presumption of credibility did 
not arise because physician's opinion was based upon "an 
inaccurate factual premise" and thus had "no probative value" 
since it relied upon veteran's "account of his medical 
history and service background).

As noted above, the veteran was scheduled for an additional 
VA examination in November 2007 to provide a proper medical 
opinion as to the etiology of his cervical spine disability, 
but the veteran failed to appear for this examination without 
good cause.  

In addition, while the veteran's August 1997 X-ray that 
showed a lower neck calcification, this was attributed to his 
carotid arterial atherosclerotic disease.  No diagnosis 
pertaining to the veteran's cervical spine was made.  

The Board has considered the statements and testimony of the 
veteran regarding the etiology of his cervical spine 
disability, but as a lay person, he is not competent to 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, while he is competent to report having experienced 
cervical symptoms during active duty, he is not competent to 
attribute his post-service cervical spine diagnosis to these 
symptoms, or otherwise state that the symptoms were prodromal 
manifestations of the cervical spondylotic myelopathy 
subsequently diagnosed almost four years after separating 
from service, or to state that these symptoms somehow 
represented an aggravation of a pre-existing yet hitherto 
undiagnosed chronic cervical spine disability.

In sum, the post-service medical evidence of record shows 
that the first clinical evidence of the veteran's claimed 
disability was almost four years after his separation from 
his second period of active duty service.  In addition, there 
is no objective medical evidence that the veteran's cervical 
spine disability is linked to either of his two periods of 
active duty service.  As previously stated, the Board finds 
the May 2002 statement of the VA examiner to be lacking in 
probative value towards establishing such a link.  The Board 
therefore concludes that the evidence is against a nexus 
between the veteran's claimed disability and his active duty 
service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a cervical spine disability is denied. 



____________________________________________
BERNARD T. DOMINH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


